         Case 2:20-cv-00686-WBS-AC Document 7 Filed 07/22/20 Page 1 of 1


1
2
3
4                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA
5
6
     MORGAN HOWARTH,                                          Case No. 2:20-cv-00686-WBS-AC
7
                            Plaintiff,                        ORDER CONTINUING CASE
8
9                    vs

10   MANUEL NUNEZ INDIVIDUALLY AND DBA
     NUNEZ CONSTRUCTION ENTERPRISES,
11
12                          Defendant.

13
14          The court, having considered the Motion and having found good cause, therefore hereby

15   ORDERS that the motion is GRANTED and continues the status conference in this case to
16   October 26, 2020 at 1:30 pm in Courtroom 5 (WBS). Pursuant to the Notice of Settlement filed
17
     July 21, 2020 (Docket No. 6), a notice of dismissal shall be filed no later than August 20, 2020.    If
18
     the matter has not been finalized by that date, a joint status report shall be filed no later than
19
20   October 13, 2020.

21   Dated: July 22, 2020
22
23
24
25
26
27
28




                                                        -1-
                                                                                         2:20-cv-00686-WBS-AC
